EXHIBIT 10.48
Execution Copy
NOTE PURCHASE AGREEMENT
     THIS NOTE PURCHASE AGREEMENT (this “Agreement”) is made as of March 30,
2010 by and between Energy Focus, Inc., a Delaware corporation (the “Company”),
and EF Energy Partners LLC, an Ohio limited liability company (the “Purchaser”).
     WHEREAS, the Company desires sell to Purchaser, and the Purchaser desires
to buy from the Company, a Secured Subordinated Promissory Note Due March 15,
2013 of the Company in the form attached hereto as Exhibit A and in the maximum
principal amount indicated under the signature of the Purchaser (the “Note”),
which Note will be secured and subordinated as provided therein;
     NOW, THEREFORE, in consideration of the mutual promises and covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
     Section 1. Purchase and Sale. (a) The Company agrees to and will issue,
sell and deliver to the Purchaser, and the Purchaser subscribes for and agrees
to purchase from the Company, the Note. Concurrently with the execution and
delivery hereof, the Purchaser will fund the principal amount (the “Purchase
Price”) indicated under the signature of the Purchaser by wire transfer in
immediately available funds to the Company in accordance with its written
instructions or as otherwise agreed by the Company.
     (b) The Note will be secured by the collateral covered by a Security
Agreement between the parties. The issuance, sale, and delivery of the Note will
be accompanied by Warrant Acquisition Agreement (the “Warrant Agreement”)
between the Company and each of the members of the Purchaser (the “Members”) and
the issuance by the Company to each Member of a Common Stock Purchase Warrant
(each a “Warrant”).
     (c) Delivery. The sale and purchase of the Note (the “Closing“) shall take
place concurrently with the execution and delivery of this Agreement by the
Purchaser on the date hereof (the “Closing Date“). At the Closing, Company will
deliver to the Purchaser the Note to be purchased and the Purchaser shall
deliver to the Company the Purchase Price. Company may conduct one or more
additional closings within 365 calendar days of the initial Closing (each, a
“Subsequent Closing” and also generally a “Closing”) to be held at such place
and time as Company and the Purchaser may determine (each, a “Subsequent Closing
Date”). At each Subsequent Closing, Company will deliver to the Purchaser either
an amended and restated note or a new and separate note to be purchased by the
Purchaser upon receipt of the Purchase Price.

 



--------------------------------------------------------------------------------



 



     Section 2. Company’s Representations and Warranties. The Company makes the
following representations and warranties:
     (a) The Company is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware.
     (b) All corporate action on the part of the Company and its officers,
directors and shareholders necessary for the execution, delivery and performance
of this Agreement and the authorization, issuance and delivery of the Note being
issued pursuant to this Agreement has been taken as of the date hereof.
     (c) The Company is not in violation of any applicable statute, rule or
regulation adopted, enacted or promulgated by any government or governmental
authority the consequence of which would have an adverse effect on consummation
of the transactions contemplated by this Agreement in accordance with its terms
or a material adverse effect on the Company’s business or financial condition.
     (d) Neither execution and delivery of this Agreement, the Note, the Warrant
Agreement or the Warrants by the Company nor consummation of the transactions
contemplated hereby or thereby will (i) violate or conflict with the articles of
incorporation or by-laws of the Company, (ii) violate any provisions of law
applicable to the Company, or (iii) violate, conflict with or result in a breach
of or default under any contract, instrument or other agreement to which the
Company is a party or any governmental or judicial order or decree applicable to
the Company.
     (e) Each of the representations and warranties made by the Company in the
Warrant Agreement is true and correct.
     Section 3. Purchaser’s Representations and Warranties. (a) The Purchaser
represents and warrants to the Company that: (i) all documents, records and
books relating to the Purchaser’s investment in the Company requested by the
Purchaser have been made available or delivered to the Purchaser and that all
questions of the Purchaser relating to said investment have been answered by the
Company; (ii) it understands that the Note is a speculative investment which
involves a high degree of risk of loss by the Purchaser of its investment
therein; (iii) it has been offered the opportunity to ask questions of
appropriate officers of the Company with respect to its business and affairs,
and such officers have answered all such questions to its satisfaction; (iv) its
purchase of the Note is being made for the Purchaser’s own account for
investment purposes and with no intention of immediate distribution; (v) the
Purchaser has the requisite knowledge and experience in financial and business
matters to enable it to evaluate the merits and risks of an investment in the
Note; (vi) it is aware that the Note may be a “restricted security” within the
meaning of such term under Rule 144 of the Rules of the SEC (“Rule 144”), that
the Note may be subject to the resale restrictions of Rule 144 (unless another
exemption is available under the Securities Act of 1933, as amended (the
“Securities Act”), and that, if the Purchaser at any time is deemed to be an
affiliate of the Company, the Note may be subject to

2



--------------------------------------------------------------------------------



 



the additional resale restrictions under Rule 144 applicable to affiliates;
(vii) it is aware that until the Note may be registered under the Securities
Act, it may be unable to liquidate its investment in the Note despite a need to
do so; and (viii) it is aware that the Note may bear a legend conditioning the
transfer of the Note upon the receipt of a satisfactory opinion to the effect
that any proposed transfer of the Note is exempt from registration under the
Securities Act, or the like.
     (b) The Purchaser represents and warrants to the Company that it is either
(i) an accredited investor under Rule 501(a) of Regulation D under the
Securities Act of 1933 (the “Act”) for the following reasons, or (ii) is not an
accredited investor as marked below.
Please check each of the statements below which are applicable to you:

  o   The Purchaser is a natural person whose individual net work, or joint net
worth with his/her spouse, at the time of his/her purchase exceeds $1,000,000.  
  o   The Purchaser is a natural person who had individual income in excess of
$200,000 in each of 2007 and 2008, or joint income with his/her spouse in excess
of $300,000 in each of those years, and who reasonably expects the same or
greater income level in 2009.     o   The Purchaser is a pension plan whose
investments are directed by a registered investment advisor or an accredited
investor, or whose plan assets exceed $5,000,000.     o   The Purchaser is a
corporation, partnership, or limited liability company whose assets exceed
$5,000,000.     o   The Purchaser is a trust whose assets exceed $5,000,000.    
o   The Purchaser is a director or officer of the Company.     o   The Purchaser
is an entity in which all of the equity owners are accredited investors.     o  
The Purchaser is not an accredited investor.

     (c) The Purchaser is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Ohio.
     (d) All action on the part of the Purchaser and members or managers
necessary for the execution, delivery and performance of this Agreement and the
authorization, issuance and delivery of the other documents being issued
pursuant to this Agreement has been taken as of the date hereof.

3



--------------------------------------------------------------------------------



 



     (e) The Purchaser is not in violation of any applicable statute, rule or
regulation adopted, enacted or promulgated by any government or governmental
authority the consequence of which would have an adverse effect on consummation
of the transactions contemplated by this Agreement in accordance with its terms
or a material adverse effect on the Purchaser’s business or financial condition.
     (f) Neither execution and delivery of this Agreement by the Company nor
consummation of the transactions contemplated hereby will (i) violate or
conflict with the articles of organization or operator’s agreement of the
Purchaser, (ii) violate any provisions of law applicable to the Purchaser, or
(iii) violate, conflict with or result in a breach of or default under any
contract, instrument or other agreement to which the Purchaser is a party or any
governmental or judicial order or decree applicable to the Purchaser.
     Section 4. Conditions to Closing of the Purchaser. Purchaser’s obligations
at the Closing are subject to the fulfillment, on or prior to the Closing Date,
of all of the following conditions, any of which may be waived in whole or in
part by all of the Purchasers:
          (a) Representations and Warranties. The representations and warranties
made by Company in Section 2 hereof and in the other documents shall be true and
correct in all material respects.
          (b) Governmental Approvals and Filings. Except for any notices
required or permitted to be filed after the Closing Date with certain federal
and state securities commissions and as otherwise disclosed and required under
the terms and conditions of the Warrant Agreement, Company shall have obtained
all governmental approvals, if any, required in connection with the lawful sale
and issuance of the Notes and Warrants.
          (c) Legal Requirements. At the Closing, the sale and issuance by
Company, and the purchase by the Purchaser, of the Note shall be legally
permitted by all laws and regulations to which that Purchaser, or Company is
subject.
          (d) Proceedings and Documents. All corporate and other proceedings in
connection with the transactions contemplated at the Closing and all documents
and instruments incident to such transactions shall be reasonably satisfactory
in substance and form to that Purchaser.
          (e) Transaction Documents. Company shall have duly executed and
delivered to the Purchaser the following documents (the “Transaction
Documents”):
(i) This Agreement;
(ii)The Note;
(iii) The Warrant Agreement;
(iv) Each Warrant issued under the Warrant Agreement; and

4



--------------------------------------------------------------------------------



 



(v) The Security Agreement in the form of Exhibit D hereto (the “Security
Agreement“); and
          (f) Perfection of Liens. All documents or instruments reasonably
requested by the Purchasers necessary to create and perfect the liens described
in the Security Agreement (the “Liens”) shall have been delivered to the
Purchasers, including but not limited to, taking any other action necessary
under the Uniform Commercial Code as enacted under the laws of Delaware to
perfect such Liens.
          (g) Consents, Waivers, Etc. Company shall have obtained all necessary
consents, approvals or waivers of any and all third parties, relating to the
transaction contemplated hereby.
          (h) Legal Requirements. At the Closing, the sale and issuance by
Company, and the purchase by the Purchaser, of the Notes and the issuance by the
Company of the Warrants to the Members shall be legally permitted by all laws
and regulations to which such Purchasers or Company are subject.
     Section 5. Conditions to Obligations of Company. Company’s obligation to
issue and sell the Note, at the initial Closing and at each Subsequent Closing
are subject to the fulfillment, on or prior to the Closing Date, of the
following conditions, any of which may be waived in whole or in part by Company:
          (a) Representations and Warranties. The representations and warranties
made by the Purchaser in Section 3 hereof shall be true and correct in all
material respects.
          (b) Governmental Approvals and Filings. Except for any notices
required or permitted to be filed after the Closing Date with certain federal
and state securities commissions, and as required and disclosed under the
Warrant Agreement, Company shall have obtained all governmental approvals and
made all governmental filings required in connection with the lawful sale and
issuance of the Notes and Warrants.
          (c) Legal Requirements. At the initial Closing and at each Subsequent
Closing, the sale and issuance by Company, and the purchase by the Purchaser, of
the Notes shall be legally permitted by all laws and regulations to which the
Purchaser or Company are subject.
          (d) Purchase Price. The Purchaser shall have delivered to Company the
Purchase Price in respect of the Note being purchased by such Purchaser
referenced in Section 1 hereof.
          (e) Securities Laws. The transactions contemplated under this
Agreement shall have been completed in compliance with all applicable securities
and other laws.
     Section 6. Brokers Commissions. The Purchaser will indemnify and hold
harmless the Company from the commission, fee or claim of any person, firm or
corporation employed or retained or claiming to be employed or retained by the
Purchaser to bring about, or to represent it in, the transaction contemplated
hereby. The Company will indemnify and hold harmless the Purchaser from the
commission, fee or claim of any person, firm or corporation employed or

5



--------------------------------------------------------------------------------



 



retained by the Company to bring about, or to represent it in, the transaction
contemplated hereby.
     Section 7. Amendment and Modification. The parties hereto may not amend,
modify or supplement this Agreement except by a writing signed by both of the
parties hereto.
     Section 8. Binding Effect, No Assignment. This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors, permitted assigns, heirs and legal representatives, and neither
party shall be entitled to assign its rights hereunder except upon the other
party’s prior written consent; provided, however, (a) that Company may assign
this Agreement in connection with a merger or consolidation involving Company,
or a sale of substantially all of Company’s assets, so long as the purchaser or
assignee assumes Company’s obligations under this Agreement, and (b) that
Purchaser may assign this Agreement in connection with a permitted sale or
transfer of the Note.
     Section 9. Entire Agreement. This instrument contains the entire agreement
of the parties hereto with respect to the purchase of the Securities and the
other transactions contemplated herein, and supersedes all prior understandings
and agreements of the parties with respect to the subject matter hereof.
     Section 10. Headings. The descriptive headings in this Agreement are
inserted for convenience only and do not constitute a part of this Agreement.
     Section 11. Execution in Counterparts. This Agreement may be executed in
any number of counterparts, each of which shall be deemed an original.
     Section 12. Governing Law. This Agreement shall be governed by and
interpreted in accordance with the laws of the State of Delaware applicable to
contracts made and to be performed therein, without regard to the conflicts of
law principles thereof.

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Note Purchase
Agreement to be duly executed as of the day and year first above written.

            Energy Focus, Inc.
      By:           Name:           Title:           Name of Purchaser:

EF Energy Partners LLC

      By:           Name:           Title:      

            Address:   2171 Mogadore Road
Kent, OH 44240         Principal Amount:  $1,150,000.00  

7



--------------------------------------------------------------------------------



 



         

EXHIBIT A
to
NOTE PURCHASE AGREEMENT
Form of Secured Subordinated Promissory Note
See Attached

